Exhibit 10.1

          FIFTH THIRD BANK
1850 EAST PARIS GRAND RAPIDS, MI 49546

  FIFTH THIRD BANK LOGO COMMUNITY SHORES BANK
CORPORATION
1030 W NORTON AVE
MUSKEGON MI 49441-4108

        (GRAPHIC) [k48557k4855701.gif]   Notice Date:
Loan No:   September 22, 2009
905681912-18

Important Information About Your Commercial Loan
Dear COMMUNITY SHORES BANK,
As you know, the maturity date of your note is September 1, 2009. So that we are
able to fully process your renewal request without any inconvenience or
disruption to you, we have extended the maturity date of your note for up to an
additional ninety (90) days. No action is required on your part in connection
with this temporary extension; however, please continue to make your regular
interest and/or principal payments under the note.
During the term of this temporary extension, the terms and conditions of your
current loan documents still apply. To the extent required, additional documents
may be prepared for your signature at a later date when and if your renewal
request has been approved.
Thank you for your continued business with Fifth Third Bank.

          Sincerely,


DENNIS SCHICHTEL
Commercial Banking Division
                       

Member FDIC. (GRAPHIC) [k48557k4855702.gif] Equal Housing Lender. Fifth Third
and Fifth Third Bank are registered service marks of Fifth Third Bancorp.

